Citation Nr: 1603928	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In May 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

The Board acknowledges a statement submitted by the Veteran's representative in July 2013 expressing a desire to withdraw the Veteran's appeal for service connection for bilateral hearing loss.  However, the Board finds that the Veteran's appeal for bilateral hearing loss service connection has continued on appeal, and the Veteran has provided testimony on such claim at his May 2015 Board hearing.  Therefore, as the Veteran has provided testimony and stated after the issuance of supplemental statements of the case (SSOC), which included the issue of entitlement to service connection for bilateral hearing loss, that he wished to appeal all claims included in such SSOC, that the Veteran has effectively rescinded his withdrawal of service connection for bilateral hearing loss.  Therefore, this issue remains on appeal and is addressed herein.  

In September 2015, the Board remanded the Veteran's claim and the remand directives were substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's current hearing loss disability either began during or was otherwise caused by his military service.
CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in March 2007.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  

Additionally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with a VA examination in February 2010 (the reports of which has been associated with the claims file) and a VA opinion was issued in October 2015 to ensure that the Veteran's Board testimony was considered in providing the etiology opinion.  The Board finds the addendum to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the medical opinion that was obtained.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Merits

The Veteran asserts that he has a bilateral hearing loss disability as a result of noise exposure during active duty.  Specifically, reports exposure to noise due to his duties as a machinist, including jet aircraft noise.  

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the Board concedes that the Veteran experienced noise exposure during his military service, and also notes that at his May 1975 separation examination the examiner noted a history of ear infections in-service.  Upon his entrance examination in 1968, the Veteran was afforded an audiogram, which demonstrated normal hearing.  Despite exposure to the conceded noise exposure, upon his discharge in 1976, an audiogram again showed the Veteran to have normal hearing.  The results were as follows: 




HERTZ

500
1000
2000
4000
RIGHT
15
10
10
5
LEFT
20
10
15
5

With regard to whether the Veteran is entitled to presumptive service connection for his bilateral hearing loss, the weight of the evidence demonstrates that symptoms of bilateral sensorineural hearing loss were not continuous after service separation, including that hearing loss did not manifest to a compensable degree within one year of service separation.  The evidence of record also does not reveal symptoms, findings, or diagnosis of hearing loss in the years immediately following service.  Of note, the Veteran testified at a Board hearing that he did not begin experiencing hearing problems for nearly a decade after service.

The first objective medical findings of hearing loss were not until February 2010, more than 30 years after the Veteran separated from service.  Additionally, continuity of symptomatology of hearing loss since service has not been shown.  The Veteran has asserted that he was exposed to loud noise in service, and there is simply no disputing such noise exposure, given his service duties.  However, military noise exposure alone is not considered to be a disability; rather, the noise exposure must be shown to cause hearing loss.  As noted, no hearing problems were either reported or noted at the Veteran's separation physical, despite clinical hearing testing administered at that time.  The Veteran was asked when he first noticed hearing problems at his Board hearing in 2015, to which he could not give an exact date, but speculated "pretty much back about 25, 30 years ago."  See May 2015 Board Hearing Transcript, p. 21.  However, even if the Veteran's hearing loss began 30 years ago, at that point the Veteran had been separated from service for almost 10 years.  This finding of normal hearing at separation and no reported hearing loss for approximately a decade after service thereafter means that service connection for bilateral hearing loss cannot be granted on a presumptive basis.  The Board now turns its attention to direct service connection.

The Board has reviewed the record and finds that it demonstrates that the Veteran has a current hearing loss disability for VA purposes.  

In each case where a veteran is seeking service-connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by his service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  Here, the Veteran's service personnel records document his service would likely have exposed him to loud noises as he reported.  As such, the Veteran's military noise exposure is conceded.

However, military noise exposure alone is insufficient to establish service connection.  Rather, it must be shown that the noise exposure caused the Veteran to develop a hearing loss disability for VA purposes.  With regard to such a nexus, this is where the Veteran's claim fails.  

The Veteran was afforded a VA audiological examination in February 2010.  At that examination, the examiner reported that he had reviewed the Veteran's claims file and noted that the Veteran's chief complaints were decreased hearing after exposure to jet aircrafts in service.  The Veteran denied any family history of hearing loss or tinnitus and reported minimal noise history in civilian life.  

His test results, with pure tone thresholds in decibels, were as follows, confirming his diagnosis of bilateral hearing loss: 





HERTZ


500
1000
2000
3000
4000
RIGHT
25
20
20
25
50
LEFT
10
10
15
10
40

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  After his examination of the Veteran and consideration of his complaints, the examiner diagnosed the Veteran with slight high frequency sensorineural-type hearing loss in both ears, that was greater on the right than on the left.  The VA examiner opined that based on the Veteran's claims file and normal hearing upon separation, it was not at least as likely as not that the Veteran's hearing loss was related to service.  

At his May 2015 Board hearing, the Veteran reported having experienced difficulty hearing for the past 25 or 30 years (having been separated for approximately 39 years at the time of the hearing).  The Veteran also reported experiencing several ear infections in service, and suggested that these infections may have caused his current hearing loss.  The Board, noting that the February 2010 examiner had not had the opportunity to consider these statements by the Veteran, as well as the Veteran's record of ear infections in-service in September 1972 to January 1973, remanded the claim to obtain a medical opinion.  

In October 2015 VA examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his military service, to include in-service noise exposure and ear infections.  He explained that while the Veteran's medical records did note that the Veteran had experienced ear infections in-service, the hearing tests conducted while in-service indicated that the infection did not present any long term problems or hearing loss.  The examiner noted that the ear infection had resolved itself and the Veteran had normal hearing in both ears at the time of his discharge with no complaints of hearing loss or ear related problems.  He opined that the Veteran's hearing loss was more likely related to some other causal factor, such as work related noise, genetics or age, and not related to his military service.  

The Board finds the October 2015 examiner's opinion to be highly probative.  The examiner considered all of the evidence available to him, and was fully apprised of the Veteran's military and post-military noise exposure; additionally, he addressed the Veteran's testimony of long time noise exposure as well as his in-service ear infections.  The examiner's opinion was based upon a thorough review of the claims folder and he provided detailed rationale in support of his opinion.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  As such, the Board finds the opinion provided by the October 2015 VA examiner to be of high probative value.

The Board finds that no competent medical evidence has been advanced which questions the examiner's conclusion.  Thus, the Board the October 2015 VA examiner's opinion weighing against a finding of relationship of hearing loss to service to be the most probative evidence of record; and given this conclusion the weight of the evidence demonstrates that the Veteran's current hearing loss is not otherwise related to service.  See 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service); Hensley, 5 Vet. App. 155 (provisions of 38 C.F.R. § 3.385 do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service).

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his perception of diminished hearing acuity.  However, in such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Unfortunately, the Veteran is not competent, meaning medically qualified or trained, to offer an opinion concerning the etiology of his hearing loss as the determinations require both objective audiometric and speech recognition testing, which the Veteran cannot perform on himself.  The Veteran is not an audiologist, and has not offered any form of medical qualification.  The question of the etiology of such a disability is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive training and research by medical and audiological professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Veteran's contentions are not sufficient to establish that his current bilateral hearing loss, which began many years after service, was the result of his military noise exposure.  

Therefore, bilateral hearing loss has not been shown to be related to the Veteran's significant in-service noise exposure or to have otherwise originated during active service.  It was not manifested to a compensable degree within one year of service separation and may not be presumed to have been incurred in service.  Therefore, service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss disability is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


